UNITED STATES DISTRICT COUR
SOUTHERN DISTRICT OF NEW YOR
------------------------------------------------------------
UNITED STATES OF AMERICA,
                           Government
                                                                            09 CR. 983 (RMB
                 -against
                                                                            ORDE
CURTIS SCOTT
                           Defendant
-------------------------------------------------------------


                 In light of the continuing COVID-19 pandemic, the supervised release hearing scheduled
for Wednesday, July 21, 2021 at 9:00 AM is being held by video via Microsoft Teams pursuant to
the CARES Act and applicable implementing court procedures.

                 Members of the public and the press can use the following dial-in information


                 USA Toll-Free Number: (917) 933-2166
                 Access Code: 872 969 725


Dated: July 14, 2021
       New York, NY




                                                                __________________________________
                                                                      RICHARD M. BERMAN
                                                                            U.S.D.J.
-							

            ,

                            .

                                 ,

                                  

                                      T

                                           K

                                                X

                                                     X

                                                           

                                                                     R

                                                                               :

                                                                                    )

